DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 41-61 are pending as filed in the 07/08/2020 Preliminary Amendment. 

Information Disclosure Statement
The information disclosure statement submitted 07/08/2019 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 41-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 9,040,555 B2 (issued 03/21/2017; hereinafter “US9040555B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 10, 12, and 14 of US9040555B2 recite every compound encompassed by present claims 41-47. Claims 10, 12, and 14 of US9040555B2 do not include a pharmaceutically acceptable carrier and nor solid dosage form as in present claims 48-61. However, US9040555B2 makes clear the utility of these compounds pertains to pharmaceutical therapy (col. 12, l.36 to col. 13, l.8; col. 24, l.67 to col. 30, l.67), where formulation into a solid dosage form and including a pharmaceutical carrier is considered to be obvious as a matter of course in pharmacology and in light of the utility (col 18, l.38 to col. 24, l.53). 

(2)	Claims 41-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 9,597,321 B2 (issued 03/21/2017; hereinafter “US9597321B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 10, 12, and 14 of US9597321B2 recite every compound encompassed by present claims 41-47. Claims 10, 12, and 14 of US9597321B2 do not include a pharmaceutically acceptable carrier and nor solid dosage form as in present claims 48-61. However, US9597321B2 makes clear the utility of these compounds pertains to pharmaceutical therapy (col. 12, l.50 to col. 13, l.27; col. 24, l.30 to col. 31, l.8), where formulation into a solid dosage form and including a pharmaceutical carrier is considered to be obvious as a matter of course and in light of the utility (col 19, l.1 to col. 25, l.25).

(3)	Claims 41-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 10,195,184 B2 (issued 02/05/2019; hereinafter “US10195184B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 10, 12, and 14 of US10195184B2recite every compound encompassed by present claims 41-47. Claims 10, 12, and 14 of US10195184B2 do not include a pharmaceutically acceptable carrier and nor solid dosage form as in present claims 48-61. However, US10195184B2 makes clear the utility of these compounds pertains to pharmaceutical therapy (col. 12, l.57 to col. 13, l.29; col. 24, l.30 to col. 31, l.8), where formulation into a solid dosage form and including a pharmaceutical carrier is considered to be obvious as a matter of course and in light of the utility (col 18, l.66 to col. 25, l.25). 

(4)	Claims 41-61 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 14, 20-25, 27, and 28 of U.S. Pat. App. No. 16/502743 (filed 07/03/2019). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 10, 12, and 14 of US10195184B2 recite every compound encompassed by present claims 41-47. Claims 10, 12, and 14 of US10195184B2 do not include a pharmaceutically acceptable carrier and nor solid dosage form as in present claims 48-61. However, the specification of 16/502743 makes clear the utility of these compounds pertains to pharmaceutical therapy ([00041],[00096]-[000106],[000116]-[000119]), where formulation into a solid dosage form and including a pharmaceutical carrier is considered to be obvious as a matter of course and in light of the utility ([000107]-[000115]).

Conclusion
Claims 41-61 are pending.
Claims 41-61 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655